Citation Nr: 1145828	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for left shoulder recurrent dislocation, post operative, with arthritis, currently rated 20 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to an increased rating for left shoulder recurrent dislocation, post operative, with arthritis.  Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in February 2011.  A transcript of the hearing has been associated with the record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left shoulder symptoms most nearly approximate limitation of motion to 25 degrees from the side, considering additional functional impairment due to pain, pain on motion, stiffness, weakness, and difficulty with repetitive motion.





CONCLUSION OF LAW

The criteria for a 30 percent rating for left shoulder recurrent dislocation, post operative, with arthritis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in December 2006.  Moreover, in February 2011, the Veteran was afforded a hearing conducted before the undersigned.  At the start of the hearing, the AVLJ clarified the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in February 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, available service and post service private and VA treatment records have been obtained, as well as the records of the Social Security Administration's (SSA's) disability determination.

In addition, the Veteran was afforded an October 2007 VA examination as to the severity of his left shoulder disability.  As shown below, this examination was adequate because it was based on consideration of the Veteran's prior medical history and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  For the following reasons, the Board concludes that throughout this appeal the disability has not significantly changed and that a uniform, 30 percent rating is warranted.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is right handed and the left shoulder is therefore his minor shoulder.  He has appealed the denial of a rating higher than 20 percent disabling for left shoulder, post operative, with arthritis.  His disability is rated under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5203, applicable to impairment of the clavicle or scapula.  DC 5203 provides for a rating of 10 percent where there is malunion of the clavicle or where there is impairment of the clavicle with nonunion without loose movement.  An impairment of the clavicle with nonunion and with loose movement is assigned a 20 percent rating.  Dislocation of the minor clavicle or scapula also warrants a 20 percent rating.  DC 5203 also provides that the disability may be rated on impairment of function of the contiguous joint.

The Board notes that the Veteran is receiving the maximum rating available under DC 5203.  The Board must, in any event, consider whether a higher rating is warranted under any other potentially applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (Board has a duty to acknowledge and consider all regulations that are potentially applicable).

Other rating codes for consideration include DC 5201, the rating code for limitation of motion of the arm.  Limitation of motion of the arm to shoulder level merits a 20 percent evaluation for either arm.  Limitation of motion of the arm to midway between side and shoulder level is evaluated as 30 percent for the major arm and 20 percent for the minor arm.  Limitation of motion to 25 degrees from the side is evaluated as 40 percent for the major arm and 30 percent for the minor arm. 

Under DC 5202, impairment of the humerus in the minor arm is rated as follows:  A 20 percent rating is assignable when there is malunion, with moderate deformity or when there is marked deformity of the arm.  For recurrent dislocation of the minor arm at the scapulohumeral joint, a 20 percent rating is assignable with infrequent episodes, and guarding of movement only at shoulder level and also, where there are frequent episodes and guarding of all arm movements.  Fibrous union of the humerus warrants a 40 percent rating; nonunion (false flail joint) warrants a 50 percent rating; and loss of the head of the humerus (flail shoulder) warrants a 70 percent rating.

Normal range of motion of the shoulder is abduction from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I (2011).

In January 2006, the Veteran complained of left shoulder pain.  He expressed that the pain was getting worse.  Examination revealed osteoarthritic changes and supraspinatus tendinosis but no evidence of partial or full thickness tear.  

Later that month, the Veteran was seen for complaints of left shoulder pain.  It was noted during the examination that he was right hand dominant with a remote history of instability of the shoulder which required surgical management in 1969.  Since that time, he has had gradually progressive activity related to pain and stiffness in the left shoulder.  He described pain diffusely about the shoulder girdle and noted associated stiffness as well.  He worked on an assembly line where he was required to reach repetitively with his arms at the shoulder level.  Per the Veteran, these activities caused an exacerbation of his pain.  

Examination revealed no acute distress but some muscular atrophy around the shoulder girdle.  There was no obvious swelling or soft tissue changes.  Shoulder range of motion was 130 degrees of forward flexion, 110 degrees abduction and 20 degrees external rotation.  He had pain at extremes of motion in all planes and minimal crepitance palpable about the shoulder through his range of motion.  He had mild weakness globally with rotator cuff testing.  Drop arm test was negative and there was no distal bony crepitance or deformity in the left arm.  The left upper extremity was neurovascularly intact.  An impression was given of degenerative joint disease of the left shoulder and a history of left shoulder surgery for dislocation in 1969.  

In the May 2006 follow up visit, the Veteran reported persistent disabling left shoulder pain since his January 2006 visit.  He described pain and stiffness which worsened with reaching or attempted overhead use of his left upper extremity.  It was related that the Veteran had significant problems with work activitities which required physical activities with the left arm.  Examination revealed no obvious swelling or soft tissue changes.  He was tender along the subacromial space.  Shoulder range of motion was limited in all planes passively secondary to pain.  He had some crepitance at the shoulder girdle area with passive range of motion, mild global rotator cuff weakness and negative drop test.  Impressions were given of left shoulder pain, glenohumeral degenerative joint disease of the left shoulder, and a history of left shoulder surgery for dislocation in 1969.  

Dr. Y stated in May 2006 that the Veteran had been under his care.  Per Dr. Y, the Veteran had severe osteoarthritis of the left shoulder which caused him significant pain and stiffness in the shoulder area.  He related that he did not think that the Veteran would be able to perform any work activity which would require significant use of his left arm.  Specifically, it was found that the Veteran was unable to use his left arm for reaching, pulling, pushing or lifting.  The Veteran was also found to have activity related pain in the right hip.  Dr. Y stated that he did not think that the Veteran would be able to continue the physical job activities which he had been performing.  Dr. Y opined that the Veteran was a satisfactory candidate for permanent disability from work.  

The Veteran was afforded a VA compensation and pension examination in October 2007.  It was related that the Veteran initially injured his shoulder in a fall in 1968 and that since his injury and surgery he has had problems with using the left shoulder, especially with range of motion above the shoulder height and out away from the left side.  He reported that in the last two years he has developed pain with the slightest use of the shoulder, night time pain and arthritis.  Examination revealed no left shoulder deformity or giving way but there was instability.  He had pain, stiffness and weakness but no episodes of dislocation or subluxation, locking, flare ups of joint disease, inflammation or effusion.  Shoulder range of motion was 110 degrees of forward flexion with pain and a major factor of weakness, 98 degrees abduction with pain and a major factor of weakness, 90 degrees of internal rotation and 70 degrees external rotation with pain.  There was additional limitation of motion with repetitive use on forward flexion and abduction.  There was no recurrent shoulder dislocation, loss of bone, inflammatory arthritis and/or joint ankylosis.  X-rays showed moderately developed glenohumeral degenerative changes.  

The VA examiner found that the Veteran's arthritis was caused by or was the result of the service connected recurrent left shoulder dislocation.  Per the examiner, the degenerative arthrosis seen on X-ray was directly related to the injury and repair found in the Veteran's records, and his history of disability was consistent with this diagnosis.  The examiner stated that recurrent dislocations are likely to cause injuries to the shoulder joint that would result in degenerative joint disease.  

The Veteran reported in January 2008 limitations with reaching and lifting as a result of his arthritic left shoulder.  In February 2008, he stated that he had not worked since November 2006 because of his condition.  Examination that month revealed shoulder range of motion was 80 degrees of forward flexion, 80 degrees abduction, 0 degrees of internal rotation and 35 degrees external rotation.  During that examination, the Veteran reported he previously worked in an auto assembly plant and that his arms were moved constantly up and down.  He continued to report pain and related that his pain increased to a 10 with any movement.  

In February 2008, the Veteran stated that he had a great deal of left shoulder pain and was currently on medication.  He expressed having pain whenever he moved his arm.  His movements in the arm and shoulder were severely restricted because of pain he stated.  He also related that when he tried to use his arm it had little strength, and that it was almost immediately fatigued and lost the ability to function.  

In July 2009, the Veteran reported a decreased range of motion in the left shoulder and problems with reaching, up, out and back.  He expressed that he could not lift anything heavy chest level and above because of the weakness and fatigueability. Per the Veteran, his shoulder gave out and he had soreness at the top front of the arm near the socket whenever he tried to anything strenuous.  He also reported having muscle atrophy in the shoulder girdle, crepitance with arm movement and limited use of the arm.  The Veteran related that he was not able to do the job that he had been doing for 21 years, and that he had a high education.  He reported that he started college over 30 years ago but that he did not have any additional training or education except for what he needed to work at Delphi.  

In September 2009, the Veteran stated that he had to leave work because of his service connected shoulder and that problems with his shoulder, dislocation, loss of range of motion, weakness and pain prevented him from doing the job for which he was trained and experienced in.  

During his February 2011 hearing, the Veteran reported that his shoulder range of motion has increasingly worsened over the years and that he is unable to raise his arms above his head.  Per the Veteran, if he tried to push the limit of his range of motion his shoulder would come out of place, he had little arm strength, and soreness and tiredness with repeated motion.  He stated that he almost had immediate pain when trying to raise his shoulder.  Shoulder replacement was recommended by his physician.  When doing household chores, the Veteran stated that he cannot do any kind of lifting.  

Initially, the Board notes the Veteran's contentions that he should be separately rated for left shoulder arthritis and dislocation.  The above evidence shows that the Veteran's arthritis is caused by or the result of the service connected recurrent left shoulder dislocation.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Thus, the regulations contemplate that arthritis will cause limitation of motion and that limitation of motion will be rated under the diagnostic codes applicable to the joint involved.  As the left shoulder dislocation is related to the left shoulder arthritis and they cause similar symptoms, i.e., limitation of motion of the shoulder, granting separate ratings for left shoulder dislocation and arthritis would constitute evaluation of the same disability under various diagnoses, which is the type of "pyramiding" that is to be avoided in rating disabilities.  38 C.F.R. § 4.14.  Consequently, the Board finds that separate ratings for arthritis and dislocation of the left shoulder are not warranted in this case.

However, based on the evidence presented, the Board finds that a higher rating is warranted for the Veteran's left shoulder disability under DC 5201.  In order to warrant a higher, 30 percent rating for the minor shoulder, the symptoms of the disability must more nearly approximate limitation of motion of the arm to 25 degrees from the side.  In determining whether this criterion has been met, the Board must consider limitation of motion, pain on motion, weakness and excess of fatigability, incoordination, and more movement than normal.  38 C.F.R. § 4.45.  Weakness is as important as limitation of motion.  See 38 C.F.R. § 4.40.  The above evidence, including the Veteran's competent lay statements, reflect that pain, stiffness and weakness cause the Veteran significantly reduced ability to use his left arm for reaching, pulling, pushing or lifting, or to raise his arm.  This evidence thus reflects that the Veteran's symptoms more nearly approximate the limitation of motion to 25 degrees from the side that warrants a 30 percent rating under DC 5201.  This is the maximum rating available under DC 5201 for the minor extremity.  

The Board has considered the Veteran's left shoulder disability under all other potentially applicable diagnostic codes to determine whether he can be rated higher than 30 percent.  However, a higher rating under DC 5200 is not warranted.  DC 5200 applies to ankylosed shoulder joints and there is no evidence of ankylosis in the record.  Neither the VA examination nor the Veteran's statements indicate ankylosis of the left shoulder joint.  Furthermore, a higher rating is not warranted under Diagnostic Code 5202 which contemplates impairment of the humerus.  To warrant a higher rating under Diagnostic Code 5202 the evidence must show fibrous union of the humerus.  The record is devoid of a showing of humerus impairment; as such Diagnostic Code 5202 is also not for application.  

With regard to the left shoulder scar, the Board also finds that a separate compensable evaluation based on scarring is not warranted.  In this regard, examination in January 2006 revealed that the scar was well healed.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7801-7804.

Accordingly, a rating of 30 percent, but no higher, is warranted for the Veteran's left shoulder disability.

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's left shoulder disability are fully contemplated by the applicable rating criteria, including the DeLuca factors.  In particular, the Board has considered the additional functional impairment in the form of additional limitation of motion caused by pain, stiffness, and weakness, and those factors warrant a higher, 30 percent rating based on the criteria in DC 5201 that contemplate such a rating for symptoms approximating limitation of motion of the arm to 25 degrees from the side for the minor shoulder.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for left shoulder disability is not warranted.  38 C.F.R. § 3.321(b)(1). 

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's left shoulder disability most nearly approximate those in the criteria for a 30 percent rating under DC 5201.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased rating for left shoulder disability must be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A rating of 30 percent is granted for left shoulder recurrent dislocation, post operative, with arthritis, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran has appealed the denial of a higher rating for left shoulder, post operative, with arthritis.  The Veteran has related that he is unemployable because of his left shoulder disability.  The SSA disability determination indicates that SSA has determined the Veteran is unemployable primarily due to his left shoulder disability.  This determination is not binding on VA, but is relevant evidence on the question of whether the Veteran's service connected left shoulder disability renders him unemployable.  In addition, in May 2006 Dr. Y stated that he did not think that the Veteran would be able to continue the physical job activities which he had been performing and that the Veteran was a satisfactory candidate for permanent disability from work.  

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the VCAA and adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

The RO must ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for TDIU, to include, if deemed necessary, obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected left shoulder disability.  Then, the RO should adjudicate the claim for a TDIU.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


